1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     PHILIP STOTT,                                  Case No. 3:19-cv-00133-MMD-WGC
4                                     Petitioner,                  ORDER
            v.
5
      JAMES DZURENDA, et al.,
6
                                  Respondents.
7

8          This habeas matter is before the Court on Respondents’ Motion for Leave to File
9    Exhibits Under Seal (ECF No. 24). Respondents seek leave to file under seal two exhibits
10   in support of the Motion to Dismiss (ECF No. 8): Petitioner’s Confidential Psychological
11   and Substance Evaluation (ECF No. 25-1); and Presentence Investigation Report (“PSI”)
12   (ECF No. 25-2). Under Nevada law, the PSI is “confidential and must not be made a part
13   of any public record.” NRS § 176.156(5). In addition, the need to protect medical privacy
14   generally qualifies as a “compelling reason” for sealing records in connection with a
15   dispositive motion. E.g., Abbey v. Hawaii Emp’rs Mut. Ins. Co. (HEMIC), 760 F. Supp. 2d
16   1005, 1013 (D. Haw. 2010); see also NRS § 433A.715(1) (requiring courts to seal records
17   related to mental health treatment).
18         Having reviewed and considered the matter in accordance with Kamakana v. City
19   and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006), and its progeny, the Court finds
20   that a compelling need to protect Petitioner’s safety, medical privacy, and/or personal
21   identifying information outweighs the public interest in open access to court records.
22   Accordingly, the Motion (ECF No. 24) is granted, and the exhibits (ECF No. 25) are
23   considered properly filed under seal.
24         DATED THIS 16th day of September 2019.
25

26                                            MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
27

28
